
	

114 HRES 49 IH: Honoring the victims of the Holocaust, commending countries and organizations for marking the 70th anniversary of the liberation of Auschwitz, and expressing the commitment of the House of Representatives to strengthen the fight against anti-Semitism, bigotry, and intolerance.
U.S. House of Representatives
2015-01-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 49
		IN THE HOUSE OF REPRESENTATIVES
		
			January 26, 2015
			Mr. Deutch (for himself, Mr. Engel, Ms. Ros-Lehtinen, Mrs. Lowey, Mr. Roskam, and Mr. Israel) submitted the following resolution; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		RESOLUTION
		Honoring the victims of the Holocaust, commending countries and organizations for marking the 70th
			 anniversary of the liberation of Auschwitz, and expressing the commitment
			 of the House of Representatives to strengthen the fight against
			 anti-Semitism, bigotry, and intolerance.
	
	
 Whereas, during World War II, the Nazi regime and its collaborators systematically murdered 6,000,000 Jews and millions of other individuals;
 Whereas more than 60 percent of the Jewish population in Europe before World War II was murdered by Nazi Germany and its collaborators;
 Whereas the Auschwitz concentration camp complex, which included a killing center at Birkenau, was the largest camp complex established by the Nazi regime;
 Whereas, according to the United States Holocaust Memorial Museum, at least 1,300,000 people were deported to Auschwitz between 1940 and 1945, of whom 1,100,000 were murdered;
 Whereas at least 960,000 of the 1,100,000 murdered people were Jewish; Whereas the Nazi SS also deported to Auschwitz hundreds of thousands of people whom the German Security Police deemed to be inferior, dangerous, or undesirable, including Roma and Sinti, people with disabilities, Poles, Soviet civilians and prisoners of war, Afro-Germans, Jehovah’s Witnesses, homosexuals, and other groups;
 Whereas the Nazis murdered their victims by systematically using such methods as mass executions, hanging, gas chambers, starvation, and torture, by subjecting them to forced labor and unethical medical experimentation, and by denying them even the most basic medical treatment for disease or infection;
 Whereas, on January 27, 1945, the Nazi concentration camp complex at Auschwitz, including Birkenau, was liberated by the Soviet army;
 Whereas, on November 1, 2005, the United Nations General Assembly passed Resolution 60/7, which designated January 27th, the anniversary of the liberation of Auschwitz, as annual International Day of Commemoration, and which called on the world to remember the Holocaust and honor the victims of the Holocaust era;
 Whereas many countries around the world mark respective national Holocaust remembrance days on January 27, including Denmark, Estonia, Germany, Greece, Italy, Sweden, and the United Kingdom;
 Whereas there has been an increase in the number and intensity of anti-Semitic incidents around the world, and Jewish communities are feeling vulnerable in the face of growing anti-Jewish hostility and experiencing targeted, and sometimes deadly, attacks; and
 Whereas the United States Department of State expressed its concern for the rise in anti-Semitism in Europe and around the world and referenced numerous polls offering evidence to the claims: Now, therefore, be it
	
 That the House of Representatives— (1)memorializes the liberation of Auschwitz;
 (2)honors the victims of Auschwitz and other Nazi concentration camps and killing centers, and all other victims of Nazi crimes and aggression;
 (3)honors the efforts of the United States Armed Forces, the armed forces of Allied nations, underground resistance fighters, and other persons who helped defeat the Nazi regime during World War II and liberate Auschwitz and other Nazi camps;
 (4)expresses gratitude to those persons and entities hosting and participating in events commemorating the 70th anniversary of the liberation of Auschwitz, which includes a United States Presidential delegation attending an event in Oswiecim, Poland;
 (5)reaffirms its support for educational efforts to teach current and future generations about the Holocaust, to preserve the memory of those murdered, and to prevent any future genocide; and
 (6)urges all countries to implement educational lessons about the Holocaust to explain how unchecked intolerance and prejudice, including racial, ethnic, or religious biases, has led to, and could in the future lead to, atrocities as happened during the Holocaust, and to improve efforts to identify and combat anti-Semitism and other forms of bigotry and intolerance.
			
